Citation Nr: 1214645	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  04-41 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to September 14, 2004, in excess of 30 percent prior to December 15, 2008, and in excess of 50 percent since December 15, 2008, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2007.  This matter was originally on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.

In May 2007, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  In October 2011, the Veteran was advised that the Veterans Law Judge who had conducted the May 2007 hearing was no longer employed by the Board and asked the Veteran if he desired to appear at an additional hearing.  In November 2011, the Board received the Veteran's reply that he did not wish to appear at a hearing and to consider his case on the evidence of record.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, although there is an indication in the record that reasonably raises a claim of entitlement to a TDIU, the record does not reasonably raise the question of whether the Veteran is unemployable due to PTSD. As such, this issue is referred to the RO for appropriate action.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, during the entire appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas; it has not been productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no higher, for PTSD has been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's November 2007 Remand, the Appeals Management Center (AMC) scheduled a VA PTSD examination, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's PTSD, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C.A. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C.A. § 5103(a) notice was provided as to the original claim for service connection in August 2002, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  

Nonetheless, in September 2004, the Veteran was notified that to establish an increased evaluation for his service-connected disability, the evidence must show that the condition worsened; and in June 2006, the Veteran was advised how VA determines disability ratings and he was specifically advised that he should tell VA about, or give to VA, evidence that may affect how VA assigns a disability evaluation including statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 

Thus, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was provided VA examinations in December 2002, July 2006, December 2008, and December 2010.  38 C.F.R. § 3.159(c)(4) (2011).  The VA examiners addressed the severity of the Veteran's PTSD in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  Thus, the examinations in this case are adequate. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a 0 percent evaluation.  

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

At the Outpatient Initial Mental Health Assessment in November 2002, the Veteran reported irritability, chronic feelings of fatigue as a result of dealing with pain, and worries about money.  The Veteran reported that about three or four times a month he was awakened from sleep by a Vietnam-related nightmare.  At the time of the assessment, the Veteran did not report significant symptoms of avoidance, hyperarousal or emotional numbing associated with his experience in combat.  The Veteran characterized his mood as "pretty good" but said that it would be much better if he were able to work.  

The Veteran reported drinking two to three beers per day and smoking small amounts of marijuana on a daily basis to help control pain.  The Veteran reported one moving violation related to alcohol approximately five years prior.  The Veteran reported receiving an Associate of Arts Degree at community college and had additional studies in automotive mechanics.

The Veteran reported being drafted into the Army in 1968 and serving in Vietnam for one year as an infantryman.  The Veteran reported seeing combat while in Vietnam and receiving the Combat Infantry Badge as well as a Purple Heart.  

Mental status examination demonstrated that the Veteran was a burly, bearded man who was dressed appropriately for his age and background and adequately groomed.  He had red-rimmed eyes that he said resulted from the air leakage around his CPAP mask.  He leaned forward in his chair throughout the interview in order to ease his back pain.  Eye contact was minimal.  The Veteran was able to give goal-directed answers to questions but tended to ramble and had to be redirected at times.  Speech was spontaneous but characterized by brief, fairly concrete answers to questions.  Intelligence appeared to be in the low average range.  Affect was mildly dysphoric and restricted in range.  He was alert and oriented times three.  Memory appeared to be grossly intact.  There was no evidence of delusions, hallucinations or other symptoms suggestive of psychosis.  The Veteran denied homicidal ideation but reported fleeting passive suicidal ideation due to chronic pain with no plan or intention to act on these thoughts.  Insight into his own behavior and emotions appeared to be fair at best.  He appeared to have adequate ability to make reasonable life decisions.  He was thought to be competent for VA purposes.

The Veteran was diagnosed as having pain disorder associated with psychological factors and a general medical condition; alcohol abuse in early partial remission; daily marijuana use for pain control.  A GAF of 60 was assigned.

Later that same month, the Veteran was seen for a medical evaluation related to depression associated with chronic back and knee pain.  Suicidal ideation was present but the Veteran had no plan or intent.  The Veteran denied homicidal ideation.  The Veteran admitted to feeling of hopelessness but had no plan or intent to harm himself.  The Veteran showed poor eye contact at first but later became more animated and looked at the examiner as he spoke.  The examiner noted that the Veteran was able to joke with him and really lit up when talking about his interest in restoring muscle cars.  The Veteran was diagnosed as having depression associated with chronic pain and loss of vigor.  A GAF of 54 was assigned.

In December 2002, the Veteran was seen for a second time due to chronic pain and depression.  He had just finished six weeks of chiropractic care and had no improvement but noted onset of daily morning headaches.  The Veteran denied current suicidal or homicidal ideation.

In December 2002, the Veteran underwent a VA PTSD examination.  The Veteran had just started treatment at VA the month before, and was on medication but could not recall the name of it.  The Veteran denied previous psychiatric treatment, psychiatric hospitalization, and being suicidal.  The Veteran also denied having problems in the way of interpersonal relationships, legal problems, or medical problems from alcohol.  The Veteran reported smoking marijuana at bedtime to help him sleep.  

The Veteran reported that he was not working regularly but noted that he did some odd jobs helping people install brakes, for example.  The Veteran reported that he last worked regularly in 1996 when he had his own business as a mechanic and restoring cars.  He reported he had four years of college.  The Veteran reported that in the past he had worked driving a truck but that he had to stop that because of his tendency to fall asleep while driving.  The Veteran reported that his longest job ever at one stretch was for five or six years on a seasonal basis.  The Veteran was also a welding inspector for three years.  He denied any history of interpersonal problems and described himself as a workaholic.  He reported quitting a job at Montgomery Ward because he was accused of stealing tires.

The Veteran denied any history of legal problems except for reckless driving at some point in the distant past.

When asked to describe his days, the Veteran stated that he had coffee in the morning, went into town to get parts as he ran a small shop, he read the paper, and he worked as his back pain allowed.  When asked about sleep pattern, the Veteran stated that he went to bed between 8:30 and 10:00 p.m., slept for two or three hours and then awakened, went back to sleep until about 6:00 a.m.  The Veteran noted that his energy level during the day was not good.  The Veteran reported that he enjoyed fishing and watching football.

The Veteran reported that he "burned out" on church as his father was an Assembly of God preacher.  The Veteran also noted that he got along well with people and had some close friends.  The Veteran indicated that he wished "they" could help his back so he could get back to work.  He noted that his appetite was good and stated that he had gained weight.  The Veteran reported that it was difficult for him to concentrate as his thoughts jumped around, and he noted that this had been going on for a couple of years.  

The Veteran reported that he had been with his girlfriend for about 10 years and that the relationship was good.  The Veteran reported that he had been married twice, the first for five years which produced one child.  The marriage ended because his wife had been unfaithful.  The Veteran reported that his second marriage lasted 12 to 13 years, but that they had been together for a total of 15 years.  This marriage produced one child and his wife had two children from other relationships.  The relationship ended because "she was a bitch from hell."  

The Veteran was the third of 10 children, five boys and five girls.  He described himself as a black sheep in that everybody else in the family was quite religious.  The Veteran reported getting along "fine" with his family.  His father died the year before at the age of 89, and his mother was 86.

The Veteran was in the service for one year, nine months and three days.  The Veteran reported receiving three Purple Hearts.  The Veteran reported having nightmares once every two to three weeks regarding firefights in Vietnam and that he continued to get feelings of adrenalin rush and sweating as if he were back in the traumatic incidents.  The Veteran reported avoiding waking dream recollections as well as activities, people, and places that might allow his recollections of trauma.  The Veteran did not report that he had anger, hypervigilance, or startle responses.  The Veteran indicated that his Vietnam experiences had probably affected his relationship with his girlfriend, at least when they were drinking; but that they had cut back on that.

Mental status examination demonstrated that the Veteran was casually dressed and neatly attired.  There were some mild pain behaviors in terms of squirming in the chair, but he was otherwise psychomotor appropriate.  His mood was neutral although when talking about Vietnam, he became mildly tearful in a congruent fashion.  His affect was generally congruent to mood.  He was pleasant, cooperative, and conversant.  He was talkative, tending to be quite somatically focused on his back.  He was not suicidal or homicidal.  There were no cognitive impairments.  He was not delusional, hallucinating, disorganized, or paranoid.

The Veteran was diagnosed as having met the criteria of PTSD with the exception of persistent symptoms of increased arousal which he did not describe; alcohol abuse in remission; and marijuana abuse which he reported using nightly for back pain.  A GAF score of 68 was assigned for PTSD.

An undated Vet Center Intake record indicates that the Veteran reported that his PTSD had become more debilitating and that he previously coped through workaholism but could no longer do this.  The Board notes that this record is dated sometime after the January 28, 2003, rating decision but prior to February 9, 2004, the date it was received by the Veteran at VA.  

Mental status examination demonstrated that the Veteran's appearance was neat.  His manner was suspicious, defensive, and anxious; his intelligence was average; and his speech was at a retarded pace.  The Veteran was oriented to time, place, and person.  His memory function was impaired; his affect was blunted; and his motor activity was tense.  The Veteran's judgment was fair.  There was no evidence of delusions, disorganized thinking, or hallucinations.  The Veteran's appetite was average.  He reported sleep disturbance and low energy level.  The Veteran reported that at times he experienced suicidal thoughts and was quite depressed.  The Veteran denied homicidal thoughts. 

The Veteran basically provided the same history as during the December 2002 VA examination except that he noted some abuse by his father towards the Veteran's sisters.  The Veteran reported about his Vietnam experience, "We got lucky if we went 8-10 days without getting shot at or sniped.  We walked point a lot-you got to where you could smell the enemy."  The Veteran reported receiving his first Purple Heart after cutting his fingers and getting banged up in a missile attack.  He received his second Purple Heart after receiving shrapnel wound.  

In addition, the Veteran reported that he had minimal social interaction after he returned from Vietnam.  He went to school one year at the community college and then went to a technology college for four years but stopped two classes short of graduation.  He worked in farming, as a mechanic and a welding inspector, in construction, and at paving.  The Veteran noted that at that time he had his own shop working on and restoring cars.  The Veteran reported that he had a son and a daughter but had not seen them in a long time.

The examiner's assessment indicated,

Vietnam Veteran who was exposed to significant trauma and wartime action.  Veteran's response to the traumas reported involved intense fear, hopelessness, and horror.  He re-experiences these events through memories, flashbacks, and vivid dreams of the events that have occurred.  His experiences have affected this Veteran socially, occupationally, and emotionally.  The Veteran makes efforts to avoid memories, people, places and events associated with trauma.  He experiences sleep problems and difficulties with anger outbursts.  There was no evidence of psychosis.  He was oriented to person, place, time, and situation.  He was aware of current President of the USA and memory as well as fund of knowledge was intact.  He did exhibit some depressive qualities.

The Veteran was diagnosed as having chronic, severe PTSD, and a GAF of 42 was assigned.

On September 14, 2004, the Veteran underwent VA examination.  The Veteran reported that he could no longer work, that he had no energy, and that although he had a lot to do, he could not make himself work. The Veteran complained that he was in pain all the time and that he began going downhill 10 to 12 years prior.  The Veteran reported difficulty sleeping and was diagnosed with sleep apnea.  The Veteran reported having nightmares three to four times per week, night sweats, and sleeping only three to four hours per night waking frequently.  The Veteran reported that he had difficulty falling asleep most nights and returning to sleep after awaking during the night.  

The Veteran reported symptoms of PTSD and noted that, in addition to nightmares, he had daily intrusive recollections, flashbacks once every week or two, and avoiding thinking or talking about his time in Vietnam.  The Veteran also reported avoiding funerals and weddings.  The Veteran reported that he was unable to recall many of the things that he knew he did in Vietnam.  He reported diminished interest in restoring cars and stated that he had one car three quarters of the way restored, but it had been sitting for 10 years.  The Veteran reported feelings of detachment from others as well as problems feeling close to people.  The Veteran reported symptoms of increased arousal, irritability, outbursts of anger, difficulty concentrating, and an exaggerated startle response.  The Veteran reported hypervigilance.  The Veteran also noted that he became anxious and experienced panic attacks about once every couple of weeks with racing thoughts and pressure in his chest lasting two to three hours.  The Veteran denied feeling sad but reported symptoms of depression including a definite loss of interest in formerly enjoyed activities.  The Veteran also reported having feelings of worthlessness some of the time, increasing irritability, and difficulty with memory and concentration.  The Veteran reported suicidal ideation with no intent and denied homicidal ideation.  There were no signs of psychomotor agitation or retardation.

The Veteran reported graduating from high school and attending community college for almost two years, taking automotive courses.  Following military service, the Veteran returned to community college for one semester and then attended Institute of Technology for four years but was two classes short of graduation.  

The Veteran reported similar information previously with respect to his military history except that he elaborated that he was discharged with a rank of E3, he was demoted from the rank of E4 because he was AWOL for one week.

The Veteran reported similar information previously with respect to employment and family and social history as well as his day-to-day activities.  The Veteran reported having a few friends and stated that he tried to see them daily when he went into town.  The Veteran denied attending church or any other regular events.  The Veteran reported that he previously attended swap meets but that it had become too painful.  The Veteran reported that he had always loved cars, he liked to go fishing and had been fishing five or six times that year, but he no longer hunted. 

Mental status examination demonstrated that the Veteran was adequately groomed and dressed appropriately for the weather and situation.  The Veteran had a full beard.  He was cooperative but a bit defensive.  He was oriented times three and understood the purpose of the evaluation.  His mood was neutral and said that he just did not feel like doing anything.  His affect was broad in range, and he noted that his mood often prevented him from functioning adequately.  There was no evidence of psychomotor retardation or agitation.  Impulse control was intact with no overt irritability, although the Veteran reported occasional irritability and noting frequent conflict with his second wife.  The Veteran was able to communicate normally, and his speech was within normal limits.  His tough process was linear and logical.  There was no evidence of delusion or hallucinations, there was no loosening of associations, ideas of reference or paranoia, and there were no obsessive rituals.  Suicidal ideation was present occasionally with no real intent.  There was no homicidal ideation.  Thought content was depressive, focusing on his injuries and what he was unable to do.  Insight was poor, and judgment was questionable.  The Veteran did not recognize that he was depressed.  Remote memory was intact, his fund of knowledge was adequate, and he was capable of abstract thought.
  
The examiner noted that the Veteran reported symptoms of PTSD and symptoms of depression that he did not recognize as such which appeared to be related to his pain and physical problems.  The Veteran reported alcohol and cannabis use.  The Veteran was diagnosed as having recurrent, moderate major depressive disorder; mild PTSD, pain disorder associated with both psychological factors and a general medical condition, alcohol abuse, and cannabis abuse.  GAFs of 50, 60, 50, 80, and 80 were assigned for depression, PTSD, pain disorder, alcohol abuse, and cannabis abuse, respectively.

The examiner noted that the Veteran had no difficulty in performing activities of daily living, that he was able to establish and maintain effective work and social relationships, that he had no difficulty following simple or complex commands, and that he did not appear to pose any threat to himself or to others.

Two days later, the Veteran underwent private psychological evaluation.  The examiner noted that it took quite a difficult time figuring out for the first five to ten minutes if the Veteran wanted a diagnosis or if he wanted the examiner to treat him.  In the end, the examiner noted that it seemed that the Veteran just wanted some documentation to give evidence to VA so that he could increase his disability coverage.  The examiner noted that he had seen a provider who felt that the Veteran should be on an antidepressant.  The examiner noted that the Veteran apparently served in Vietnam and had recurrent nightmares about being chased by the Vietnamese.  The Veteran reported that there were some situations that he absolutely avoided such as going to bars because he did not want to have to discuss anything about Vietnam there.  The Veteran reported feeling down and also feeling guilty for no particular reason.  The Veteran reported occasional hopelessness and helplessness; very depressed energy level, and markedly impaired concentration and memory.  The Veteran reported that his appetite was only half of what it normally was and that he had significant initial insomnia.  The Veteran denied active suicidal ideation but noted that he had thoughts of death before but nothing active or recent.  The Veteran had been tried on some Neurontin in the past.  

The assessment was depression and probable PTSD.  The Veteran was started back on Zoloft.

The Veteran underwent VA examination in July 2006.  The Veteran stated that he was not able to work and was, therefore, depressed.  The Veteran reported that he did have some suicidal thoughts a couple of months prior because of his physical limitations.  The Veteran reported nightmares of Vietnam two to three times per week.  The Veteran also reported that he continued to have a couple of close friends and that he talked to people every day.  The Veteran reported "bad" concentration and memory.  The Veteran noted that he experienced daily waking recollections of Vietnam which he tried to block out.  The Veteran reported making efforts to avoid thoughts, feelings, conversations, activities, places, and people that arouse recollections of Vietnam experiences.  In addition, the Veteran reported problems with anger, concentration, hypervigilance, and startle response.

The examiner diagnosed the Veteran as having PTSD and noted that the Veteran continued to have nightmares two or three times a week and almost daily waking recollections of Vietnam which caused him to want to try to avoid those thoughts by blocking them out.  The examiner also noted that the Veteran made efforts to avoid thoughts, feelings, conversations, activities, places, and people that aroused recollections of Vietnam traumas and that he had diminished interest in participation and significant life activities and feelings of detachment from other people.  The examiner noted that the Veteran described increased symptoms of arousal including sleep, anger, concentration, hypervigilance, and startle response which had impacted his relationships.  A GAF of 65 was assigned.

The examiner noted that the Veteran was mentally capable of managing his benefit payments, capable of performing activities of daily living, and able to establish and maintain effective work and social relationships from an emotional mental standpoint with utmost mild limitations.  The examiner noted that the Veteran's main impediment to work was his physical health, which was his back pain.  The examiner noted that the Veteran was able to maintain family role functioning, that he did not have any difficulty understanding complex commands, and that he was not a danger to himself or others.  The examiner noted that the Veteran had some difficulty with recreation and leisure pursuit because of his back pain but no mental impairment beyond mild limitations due to his PTSD.  

VA treatment records indicate that on May 7, 2007, the Veteran presented for a 90-minute session at which time he reported that he continued to have sleep difficulty with racing thoughts and tossing in bed for several hours before initiating sleep and awakening every few hours from a dream, to urinate, or for unknown reasons.  The Veteran reported that two times per week he had recurrent combat-related nightmares.  The Veteran also noted that he had lost interest in previously-enjoyed activities and social events.  The Veteran's energy level and desire for sex had decreased, and he had a sense of anhedonia.  The suicide of a childhood friend also added to the Veteran's sense of grief and depression.  The examiner noted that the Veteran was in a 16 year, long-term relationship with his significant other, that he had been unable to work for several years secondary to back pain, and was depressed about this and concerned about his financial situation.  

On May 21, 2007, the Veteran underwent a mental health assessment at which time he reported that he continued to have symptoms of PTSD including recurrent combat-related nightmares two nights per week, lost interest in previously-enjoyed activities and social events, and fleeting thoughts of suicide without a plan or attempt.  Mental status examination demonstrated that the Veteran was well-groomed, casually attired, age appropriate, and neat/clean.  He was oriented times three.  His affect was appropriate to content, restricted, depressed, guilty, dysphoric; and his speech was coherent, logical, and sequential.  There were no delusions and no hallucinations.  His thoughts were normal and goal directed and his thought content was normal/logical, but with guilt, unworthiness, and shame.  

The examiner noted that although the Veteran's irritation and anger had been present for years, he managed his PTSD symptoms until undergoing back surgery in January when he was in pain, helpless, and surrounded by Asian healthcare providers.  This event produced a major anxiety attack, a strong desire to flee the hospital, and intense fear.  Since that time, his PTSD symptoms have slightly decreased but were still present, disrupting sleep, and fostering racing thoughts and anxiety.  In addition, the Veteran presented with anhedonia, loss of interest in activities and low energy and desire for sex, consistent with depression.    

The Veteran was diagnosed as having chronic PTSD by history.  A GAF of 54 was assigned.

That same afternoon, the Veteran was seen again by a VA psychiatrist.  Mental status examination demonstrated that the Veteran was alert, responsive, and oriented times three.  He was casually attired, age appropriate, and neat/clean.  The Veteran's attitude was cooperative and friendly, his affect was appropriate to content, and his mood was pessimistic, depressed, hopeless, helpless, and dysphoric.  The Veteran's speech was coherent, logical, and sequential; his thought process was normal and goal directed; and his thought content was normal/logical with somatic preoccupation as he was discouraged at the result from surgery.  There were no hallucinations or delusions.  The Veteran's judgment was adequate, his IQ/memory was average, and his insight was limited.

Assessment was sad mood and affect consistent with same; no spontaneous mention of re-experiencing, numbing or arousal symptoms.  

In June 2007, the Veteran reported that the trial of citalopram had been helpful with no side effects per se.  The Veteran reported that he was busy with home and yard projects and hoped to do some fishing.  The Veteran denied suicidal ideation.  

In July 2007, the Veteran reported that he was "a little less flighty."  The Veteran denied side effects from citalopram, change in mood or affect.  He did, however, note that he felt that he was able to focus on his tasks at home somewhat better and stained his deck, removed carpet from a bedroom, etc.  The Veteran reported that family members would visit off and on all summer.  He denied suicidal ideation.  Assessment was some early affective improvement per Veteran with trial of SSRI.

In December 2008, the Veteran underwent VA examination.  The examiner noted that the Veteran was in Vietnam, that he was diagnosed with PTSD.  The Veteran reported that his symptoms had worsened as his sleep had become agitated with an increase in nightmares.  The Veteran also reported having flashback related to his time in the war.  The Veteran reported, "Once in a while, I think of suicide."  The Veteran became tearful when he spoke about "the people I killed in the villages."  He reported that it had become difficult for him to block out the intrusive thoughts about Vietnam which are very distressful.  The Veteran was seen twice at the Wenatchee VA Clinic by a psychiatrist, had counseling which had helped, and prescribed medication at the Spokane VA which also helped.

The Veteran reported that his mental symptoms began around 1970 but increased around 1992.  The symptoms at that time were nightmares (two to three times a week), increase in disturbing thoughts related to his experience in the Vietnam War, flashbacks, feeling of detachment with labile mood (one minute feeling angry, the next minute tearful).  The Veteran reported that his symptoms occurred intermittently, from once or twice a week to daily.  The Veteran reported that he felt low in mood, and fatigued; and he stated that he was spending almost all his time trying to use techniques learned in counseling to help him cope but said, "the thoughts and symptoms are increasingly stronger."  The examiner noted that the condition had caused sleeping problems for many years, that the Veteran woke up during nightmares and had difficulty falling back to sleep despite medical which had only helped induce sleep but had not helped him maintain sleep.

The examiner noted that the Veteran's traumatic event was re-experienced with recurrent recollections of the event.  The examiner noted that the Veteran had flashbacks and intrusive disturbing thoughts about his war experiences and recurrent distressing dreams of the event.  The examiner noted that the Veteran had nightmares which woke him up in a sweat, and that his girlfriend was afraid to sleep with him because he fought in his sleep.  The examiner noted that the Veteran experienced the feeling as if the traumatic event was recurring, that he experienced intense distress at exposure to similar events, and that he had vivid recollections related to his time in the war.  The examiner noted that the Veteran had been successful in avoiding triggers but reported increasing difficulty doing so.  The examiner noted that the Veteran experienced physiological reactivity to cues that symbolize an aspect of the event, as he had sweats and anxiety.

Mental status examination demonstrated normal orientation, communication and speech.  The Veteran's appearance and hygiene were appropriate.  There was no suspiciousness, delusions, hallucinations, obsessional rituals, impaired judgment, impaired abstract thinking, or suicidal ideation.  The Veteran demonstrated disturbance of motivation and mood, intermittent anxiety (as often as daily lasting from 30 minutes to hours), irritability and anger.  The examiner noted that when aroused by disturbing thoughts related to the Vietnam War, the Veteran became angry, easily irritable, and tearful.  The Veteran was easily distracted by his thoughts.  Panic attacks were present intermittently, less than once per week, characterized by shortness of breath, palpations, and an apprehensive feeling as if something bad was about to happen.  The Veteran reported that these episodes occurred usually when he was outside of his home in the presence of strangers.  The Veteran demonstrated mild impaired memory and noted that he had to write down any information that he needed to remember and make lists.

The examiner noted that the Veteran had behavioral, cognitive, and social symptoms as well as daily recollections of his time in the Vietnam War which were increasingly difficult to block out.  As a consequence, the Veteran was often irritable, angry, and hypervigilant; he felt detached from and avoided interaction with others; and he had diminished interest in participation in activities that he used to enjoy.

The Veteran was diagnosed as having PTSD; and a GAF of 45 was assigned.   

The Veteran underwent VA examination in December 2010.  The Veteran reported that he continued to experience PTSD-type symptoms.  He indicated specific difficulties with "claustrophobia in tight quarters" and also indicated general reluctance to engage socially.  Consistent with other compensation and pension evaluations, the Veteran indicated longstanding sleep difficulties.  Regarding previous treatment, the Veteran indicated that he had tried different medications, including citalopram and, per his report, a prescription for gabapentin, neither of which had provided significant relief.  The Veteran also indicated a past history of some counseling therapy although he denied any such counseling since his last VA examination.

The Veteran reported that he remained unemployed since 1996 when he previously worked as a mechanic.  The Veteran indicated that the primary reason he quit working was due to his chronic pain issues and related functional impairment although he also reported that PTSD symptoms, which became more prominent in 1992, also became more salient and affected work productivity.  The Veteran indicated that he had been in a relationship with the same significant other for the past 19 years and reported that he thought his relationship was "okay."  The Veteran denied significant changes in his relationship with his significant other since the last rating examination.  The Veteran indicated that he had two children in their 30s from a previous marriage, although he had no contact with either of the children.  The Veteran indicated that he had some contact with the grandchildren of his significant other, although he reported that because of increasing pain difficulties, he was less able to interact with them in satisfying ways.  For examine, he reported that he used to enjoy fishing with them, but had not done so lately because of the pain.

The examiner noted that although the Veteran had a remote history of problematic substance use, he indicated that he stopped consuming all alcohol and tobacco six years prior and also stopped using marijuana completely five years prior.  The Veteran indicated that he was not using any other street drugs and used his medications as prescribed.  The Veteran denied any history of assaultiveness or being engaged in fights since his last rating examination.  The Veteran did indicate intermittent suicidal thoughts "a couple of times a month" although he denied any explicit active planning or intent and any previous suicide attempts.  In summary, the examiner noted that in terms of overall psychosocial functional status, the Veteran did not describe significant changes since his last rating examination.

On mental status examination, the Veteran did not endorse any clear impairment of thought process or communication or evidence of delusions or hallucinations.  Eye contact was somewhat guarded.  He did not endorse difficulty maintaining minimal personal hygiene or other basic activities of daily living.  Although the Veteran was fully oriented to person, place, and time, he did indicate increasing cognitive difficulties.  He also indicated that because of concentration difficulties, he had difficulty remembering and talking all medication as prescribed despite the use of a pill organizer.  During the course of the clinical interview, the Veteran was also observed to have difficulty at times tracking simple questions, although as indicated above, there also was no evidence of a frank psychotic process.  The Veteran indicated that he experienced panic attacks approximately two to three times per month and rated subjective depression at 5-6 on a scale of 10 where 10 was the worst depression imaginable.  The Veteran attributed much of his depression to increasing pain.  The Veteran indicated some ongoing sleep issues including onset sleep difficulties although also indicated that this was somewhat related to his chronic pain concerns.

The examiner noted that during the course of the clinical interview, the Veteran continued to report and present with a range of symptoms consistent with PTSD including intrusive imagery on an almost daily basis, disturbing military related nightmares approximately one to three times per week, and both physiological and psychological reactivity to associated cues.  The Veteran also indicated a longstanding avoidance of thinking or talking about stressful military experience, along with avoidance of activities or situations that remind him of this, including war movies, and as much as possible, helicopters.  He also indicated longstanding feelings of emotional numbness.  Regarding hyperarousal, the Veteran indicated longstanding hypervigilance and exaggerated startle response, as well as significant exacerbation of difficulty concentrating.  The Veteran indicated trouble falling and staying asleep and although this appeared to be more likely than not in part related to PTSD, difficulties in this area are further exacerbated by medical conditions which are also service connected.

The Veteran completed the Personality Assessment Inventory, and validity scales indicated that he responded to this measure in an honest, forthcoming manner.  Clinical scales were significant for significant elevations on indicators of somatic complaints, the presence of significant anxiety and depression, particularly anxiety associated with traumatic stress.  He also presented with evidence of irritability, social detachment, and physical aggression.  The Veteran's online medical record also indicated that he responded to this with a valid profile and the current profile indicated a relative increase in somatic complaints, anxiety, and depression.  During the clinical assessment, the Veteran also completed the Mississippi Combat Stress Scale, and his raw score of 122 on this measure was well above the recommended cut point of 107, and consistent with combat-related PTSD.  Moreover, the Veteran completed the PTSD Checklist, and his raw score of 63 also was well above the recommended cut point of 50, and he was found to satisfy criteria B, C, and D for DSM-IV PTSD.  The examiner diagnosed the Veteran as having PTSD; and a GAF of 51 was assigned.

The examiner provided an opinion that based on evaluation, the Veteran continued to present with symptoms consistent with PTSD directly as a result of his military service in Vietnam.  The Veteran did not report significant changes in overall psychosocial functioning, and he remained unemployed.  The Veteran also reported that he has progressively experienced greater cognitive difficulties of the past several years characterized by forgetting to complete tasks and increasing difficulty with directions and planning.  During the course of the clinical interview, the Veteran was also observed to have some trouble with tracking of questions and linear thinking.  The examiner opined that the increase in cognitive difficulties could also be reasonably attributed directly to PTSD symptoms per se.  The examiner found that although most domains of psychosocial functioning were not significantly different relative to his last rating examination, because of the cognitive difficulties, his current levels of impairment directly a result of the Veteran's PTSD were best described as being consistent with reduced reliability and productivity.

Initially, the Board notes that in addition to PTSD, the Veteran has been diagnosed with pain disorder associated with psychological factors and a general medical condition, depression associated with chronic pain and loss of vigor, major depressive disorder, alcohol abuse, and cannabis abuse.  The Board acknowledges that the Veteran has more than one psychiatric disorder and that some of the symptoms overlap.  The Board finds that there is an inadequate basis upon which to dissociate the Veteran's other psychiatric disorders and symptoms from his PTSD symptoms at this time.  See Mittleider v. West, 11 Vet. App. 181 (1998) (When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102  requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  

Thus, the findings of record indicate that the Veteran's PTSD symptoms match virtually all the rating criteria for a 30 percent rating (depressed mood, anxiety, panic attacks, chronic sleep impairment), nearly all the rating criteria for a 50 percent rating (memory impairment, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships) and some rating criteria for a 70 percent rating (suicidal ideation, unprovoked irritability). 

The record indicates that during the course of this claim, the Veteran has nearly consistently experienced depressed mood, sleep impairment with nightmares, intrusive memories, memory impairment, difficulty concentrating, and disturbances of motivation. 

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

Although such scores are not dispositive of the evaluation issue, they must be considered in light of the actual symptoms of the Veteran's disorder.  

GAF scores between 61 and 70 were assigned in December 2002 and July 2006; GAF scores between 51 and 60 were assigned in November 2002, May 2007, September 2004, and December 2010; and GAF scores between 41 and 50 were assigned sometime after January 2003 but prior to February 2004 and December 2008.

As noted above, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Although the December 2002 GAF score appears to be in line with the Veteran's symptoms at the time of that examination, the Board questions the July 2006 GAF score of 65 in light of the Veteran's admitted suicidal thoughts; his efforts to avoid thoughts, feelings, conversations, activities, places, and people that aroused recollections of Vietnam traumas; his diminished interest in participation and significant life activities; and his feelings of detachment from other people.  As noted above, the July 2006 examiner noted that the Veteran described increased symptoms of arousal including sleep, anger, concentration, hypervigilance, and startle response which had impacted his relationships.  Thus, the Board finds that the GAF score assigned at the July 2006 VA examination is inconsistent with the actual symptoms exhibited by the Veteran. 

The Board also notes that although the Veteran was assigned a GAF of 68 based on his symptoms in December 2002, the month before, the Veteran reported fleeting passive suicidal ideation due to chronic pain with no plan or intention to act on these thoughts; and his insight into his own behavior and emotions appeared to be fair at best.  The Veteran also admitted to feelings of hopelessness and was diagnosed as having depression associated with chronic pain and loss of vigor.    

At its worst, the Veteran's PTSD symptoms and GAF scores reflected occupational and social impairment with deficiencies in most areas.  At its best, the Veteran's PTSD symptoms reflected occupational and social impairment with occasional decrease in work efficiency and periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self care, and normal conversation). 

Although the record indicates a fluctuation of PTSD symptoms and GAF scores; in whole, the Veteran has consistently displayed symptoms indicative of deficiencies in occupational and social impairment in most areas specified by the rating schedule. It appears that the most prominent and consistent symptoms of the Veteran's PTSD have been depression, nightmares, sleep impairment, intrusive memories, impaired memory and concentration, disturbance of motivation, and anger.

The Board notes that prior to the undated Vet Center Intake, the Veteran's GAF scores were 60, 54, and 68 and his symptoms as a whole appeared to be less severe than at the Vet Center Intake.  During this time when the Veteran's symptoms appeared to be at their least severe, he still reported depression, difficulty concentrating, irritability, feelings of hopelessness, Vietnam-related nightmares and sleep impairment, decreased energy level, suicidal ideation with no plan or intent.  The Veteran also reported avoiding activities, people, and places that might allow his recollections of trauma.  

Although there is medical evidence that characterizes the Veteran's PTSD symptoms as moderate, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise.  Taking such evidence into account, the Board finds that the Veteran's PTSD has been manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas, such as work, and family relations, judgment, thinking or mood. 

Although the Veteran reported a long relationship with his significant other, his two marriages ended in divorce, and he was estranged from his adult biological children.  The Veteran also reported that he had minimal social interaction after he returned from Vietnam, experienced feelings of detachment from others as well as problems feeling close to people, and had only a few friends.  With respect to thinking and mood, the Veteran consistently reported feeling depressed as well as having difficulty with memory, concentration, and motivation.       

Therefore, the Board finds that the Veteran's symptoms throughout the appeal period more nearly approximate the criteria for the 70 percent rating. 

Therefore, by resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms as a whole more nearly approximate the criteria for the 70 percent rating.  

The Veteran's symptoms, however, do not approach the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name.  

Upon consideration of all of the relevant current evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that during the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; but is not manifested by total occupational and social impairment. 

Accordingly, the record supports a grant of a 70 percent rating for PTSD, for the entire appeal period, but no higher.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to PTSD in the Rating Schedule focus on various psychiatric symptoms.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 


ORDER

Entitlement to an initial evaluation of 70 percent, but no higher, throughout the entire appeal period for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran underwent VA examinations in July 2006.  One VA examiner rendered an opinion that the Veteran's hypertension  was not related to his PTSD, that the onset was apparently in 1998, and that it was present for physiological reasons as opposed to psychological reasons.  The other VA examiner diagnosed the Veteran as having essential hypertension with no findings of hypertensive heart disease and opined, "[Hypertension] is at least as likely as not caused by the result of chronic pain syndrome related to posttraumatic stress disorder.  The evidence of medical record is not available."

"Essential hypertension," or idiopathic or primary hypertension, however, is defined as hypertension without known cause.  See Stedman's Medical Dictionary, 856,  (27th ed. 2000).

The Veteran underwent VA examination in November 2010.  After review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran as having hypertension and noted that hypertensive heart disease was not present.

In January 2011, a medical opinion was rendered which states, "The PTSD episodes can elevate the blood pressure under most stressful situation but PTSD does not cause hypertension as a disease.  The Veteran did not receive a d[iagnosis] of hypertension until 2003 although the PTSD originated in 1968-1969."

In July 2011, a medical opinion was rendered which states,

The PTSD issues can cause the blood pressure to raise during an episodes of stress/anxiety but it would NOT be permanent.  As the stress/anxiety episodes are relieved the blood pressure would return to normal.  He developed hypertension in 2003 and this is not caused by the PTSD but would aggravate it.  Hypertension is caused by cholesterol plagues in the blood vessels and inability for the blood vessels to dilate and relax.  I would have no way to know the level of aggravation (increase) caused by the PTSD as the blood pressure would return to normal ranges.  There is no permanent aggravation of either of the PTSD or the hypertension to each other.

In August 2011, after a review of the claims file, the examiner rendered an opinion identical to the July 2011 medical opinion.  

The Board notes that in addition to PTSD, service connection has been established for degenerative arthritis of lumbar vertebra and degenerative arthritis of both knees.  A list of the Veteran's active outpatient medications include amitriptyline hcl for sleep as well as hydrocodone and naproxen for pain.  Although the VA examiner in July and August 2011 provided an etiology opinion with respect to whether the Veteran's service-connected PTSD aggravated the Veteran's hypertension, the examiner did not address whether any of the Veteran's other service-connected disabilities, including treatment for such disabilities, caused or aggravated the Veteran's hypertension.

In fact, a review of the record indicates that the Veteran's hypertension was probably caused by his alcohol consumption.  In general, the law and regulations provide that compensation shall not be paid if disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011); see also VAOPGPREC 2-97 (January 16, 1997).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011). 

Service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  Allen, 237 F.3d at 1381. 

Thus, although regrettable, the Board is remanding the case for a thorough VA opinion including whether the Veteran's hypertension is related to alcohol abuse; and if so, whether there is clear medical evidence that the alcohol abuse was secondary to or was caused by a service-connected disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be made available to and reviewed by a physician, and the physician's report should reflect that such a review was made.  The physician should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was either caused by or permanently aggravated by a service-connected disability, including treatment (medications) for such disability or alcohol abuse.  If alcohol abuse is determined to be the etiology of the Veteran's hypertension, the physician should render an opinion as to whether the alcohol abuse was secondary to or was caused by a service-connected disorder.  The examiner should provide a complete rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


